COOK, Senior Judge,
concurring in the result:
I concur in the result. Like the majority, I find sufficient “service connection,” as that term is defined in O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969) and Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), only as to appellant’s criminal acts on 21 November 1974.
My reluctance to concur outright is hinged on the principal opinion’s treatment of United States v. Blancuzzi, 46 C.M.R. 922 (N.C.M.R.1972). As I read that opinion the Navy Court of Review refused to apply in the case of an off-post drug sale to an undercover military police agent, the general rule (as exemplified by United States v. Rose, 19 U.S.C.M.A. 3, 41 C.M.R. 3 (1969)) that an off-post sale to a serviceman was always “service connected.” That Court obviously felt there had to be some showing of adverse impact on the military, a factor not necessarily always present in such a sale. As that appears to be the current view of this Court (see United States v. Williams, 2 M.J. 1041 (A.C.M.R. 12 November 1976) and United States v. Edmundson, 2 M.J. 553 (A.C.M.R. 5 November 1976)), I find no quarrel with the Blancuzzi decision.
Additionally, I wish to disassociate myself from any implication in the principal opinion that jurisdiction rests in this case, in whole or in part, on the theory that as this sale occurred in close proximity to Fort Dix there was some concern that the LSD sold would reappear on post. Although I recognize that in an appropriate case that is a legitimate basis upon which a “service connection” determination can rest (see United States v. McCarthy, 2 M.J. 26 (24 September 1976)) the facts in this case do not provide such a basis.